Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23 of prior U.S. Patent No. 10,925,154. This is a statutory double patenting rejection.
            Application sn# 17/176,942                                          Pat No. 10,925,154
1. An enclosure for circuitry, comprising: a platform to which the circuitry is fixedly coupled; a charge source; a first capacitive plate fixedly coupled to the platform, and either alone, or together with the platform, surrounding a volume containing the circuitry and the charge source, the charge source electrically coupled to and configured to charge the first capacitive plate; a second capacitive plate fixedly coupled to the platform without touching the first capacitive plate, and either alone, or together with the platform, surrounding the first capacitive plate, the second capacitive plate configured so that there is an electric potential difference between the first capacitive plate and the second capacitive plate; and a capacitive sensor electrically connected to the first capacitive plate and configured to determine when a capacitance between the first and second capacitive plates is changed.
2. The enclosure of claim 1, wherein the second capacitive plate is electrically coupled to a ground.

3. The enclosure of claim 1, wherein the first capacitive plate includes a first top portion; wherein the charge source, the circuitry, and the first top portion are fixedly coupled to a surface of the platform; wherein the second capacitive plate includes a second top portion, the first top portion being nested within the second top portion; wherein the first capacitive plate includes a first bottom portion fixedly coupled to a portion of the platform which is displaced in a direction orthogonal to, and towards an interior of the platform from, the surface; and wherein the second capacitive plate includes a second bottom portion fixedly coupled to a portion of the platform which is displaced, more than the first bottom portion, in a direction orthogonal to, and towards an interior of the platform from, the surface; further comprising multiple capacitive sense vias coupling the first top portion to the first bottom portion, and multiple ground vias coupling the second top portion to the second bottom portion.
4. The enclosure of claim 3, wherein the ground vias are arranged in a ring, to form a ring of ground vias, around a perimeter of the volume.

5. The enclosure of claim 4, wherein the capacitive sense vias are arranged in a ring concentrically within the ring of ground vias, and wherein the capacitive sense vias are close to and in alternating position with the ground vias.

6. The enclosure of claim 3, wherein the ground vias and/or the capacitive sense vias are arranged around a perimeter of the volume such that drilling into the volume without contacting at least one of the first capacitive plate, the second capacitive plate, the ground vias, and the capacitive sense vias, is prevented.

7. The enclosure of claim 1, further comprising: a communications node not surrounded by the first capacitive plate or the second capacitive plate, the communications node configured to receive an electronic signal; and a communications line electronically coupling the capacitive sensor and/or the circuitry to the communications node.

8. The enclosure of claim 7, wherein the electronic signal can include one or more of power, control signals for the circuitry and/or the capacitive sensor, data for use in operation of the circuitry and/or the capacitive sensor, or programming for the capacitive sensor.

9. The enclosure of claim 1, wherein the first capacitive plate either alone, or together with the platform, surrounds the volume without gaps, and wherein the second capacitive plate either alone, or together with the platform, surrounds the first capacitive plate without gaps.

10. The enclosure of claim 1, wherein at least one of the first capacitive plate and the second capacitive plate is configured to shield the volume against electric and/or magnetic fields.

11. The enclosure of claim 1, wherein the first and second capacitive plates are shaped as five-sided boxes, as N-sided boxes with N−1 closed sides, or as portions of a sphere.

12. The enclosure of claim 1, wherein the capacitive sensor is configured to cause a specified portion of the circuitry to become inoperable if the capacitive sensor detects the capacitance between the first and second capacitive plates is changed, more than by a threshold amount of change, and other than by the charge source.

13. The enclosure of claim 1, wherein the circuitry and the capacitive sensor are configured not to receive power from outside of the volume.

14. The enclosure of claim 1, wherein the charge source is configured to be powered via an electrical coupling between the charge source and a power node outside the volume, the power node configured to receive power.

15. A method of protecting circuitry from tampering, the method comprising: enclosing, within an inner shield, a volume which contains the circuitry, the inner shield including a charged inner capacitive plate coupled to a charge source within the volume, and capacitive sense vias coupling the inner capacitive plate to a capacitance sensor; enclosing, within an outer shield, the volume and the inner shield, the outer shield including a grounded outer capacitive plate, and ground vias coupling the outer capacitive plate to a ground, the outer shield not touching the inner shield; measuring a capacitance between the inner capacitive plate and the outer capacitive plate using a sensor located within the volume; and operating the circuitry in dependence on the measuring.

16. The method of claim 15, wherein the operating includes causing a specified portion of the circuitry to become inoperable if the capacitive sensor detects the capacitance between the first and second capacitive plates is changed other than by the charge source.

17. The method of claim 16, wherein the causing a specified portion of the circuitry to become inoperable includes one or more of deleting specified data, making specified data unchangeable, or inducing a physically self-destructive event.

18. The method of claim 16, wherein the capacitance being changed other than by the charge source is determined in dependence on a comparison between the capacitance and a threshold.

19. The method of claim 15, wherein a polling frequency of a capacitance between the inner shield and the outer shield is random and/or pseudorandom.

20. The method of claim 15, further comprising shielding the volume against electric and/or magnetic fields using the inner shield and the outer shield.

21. The method of claim 15, further comprising measuring one or more of voltage, temperature, and humidity, and compensating in the measuring step for a measured voltage, temperature, and/or humidity.

22. The method of claim 15, wherein the charge source is powered by a power source outside the volume.



1. An enclosure for circuitry, comprising: a platform to which the circuitry is fixedly coupled; a charge source; a first capacitive plate fixedly coupled to the platform, and either alone, or together with the platform, surrounding a volume containing the circuitry and the charge source, the charge source electrically coupled to and configured to charge the first capacitive plate; a second capacitive plate fixedly coupled to the platform without touching the first capacitive plate, and either alone, or together with the platform, surrounding the first capacitive plate, the second capacitive plate configured so that there is an electric potential difference between the first capacitive plate and the second capacitive plate; and a capacitive sensor electrically connected to the first capacitive plate and configured to determine when a capacitance between the first and second capacitive plates is changed.
2. The enclosure of claim 1, wherein the second capacitive plate is electrically coupled to a ground.

3. The enclosure of claim 1, wherein the first capacitive plate includes a first top portion; wherein the charge source, the circuitry, and the first top portion are fixedly coupled to a surface of the platform; wherein the second capacitive plate includes a second top portion, the first top portion being nested within the second top portion; wherein the first capacitive plate includes a first bottom portion fixedly coupled to a portion of the platform which is displaced in a direction orthogonal to, and towards an interior of the platform from, the surface; and wherein the second capacitive plate includes a second bottom portion fixedly coupled to a portion of the platform which is displaced, more than the first bottom portion, in a direction orthogonal to, and towards an interior of the platform from, the surface; further comprising multiple capacitive sense vias coupling the first top portion to the first bottom portion, and multiple ground vias coupling the second top portion to the second bottom portion.
4. The enclosure of claim 3, wherein the ground vias are arranged in a ring, to form a ring of ground vias, around a perimeter of the volume.

5. The enclosure of claim 4, wherein the capacitive sense vias are arranged in a ring concentrically within the ring of ground vias, and wherein the capacitive sense vias are close to and in alternating position with the ground vias.

6. The enclosure of claim 3, wherein the ground vias and/or the capacitive sense vias are arranged around a perimeter of the volume such that drilling into the volume without contacting at least one of the first capacitive plate, the second capacitive plate, the ground vias, and the capacitive sense vias, is prevented.

7. The enclosure of claim 1, further comprising: a communications node not surrounded by the first capacitive plate or the second capacitive plate, the communications node configured to receive an electronic signal; and a communications line electronically coupling the capacitive sensor and/or the circuitry to the communications node.

8. The enclosure of claim 7, wherein the electronic signal can include one or more of power, control signals for the circuitry and/or the capacitive sensor, data for use in operation of the circuitry and/or the capacitive sensor, or programming for the capacitive sensor.

9. The enclosure of claim 1, wherein the first capacitive plate either alone, or together with the platform, surrounds the volume without gaps, and wherein the second capacitive plate either alone, or together with the platform, surrounds the first capacitive plate without gaps.

10. The enclosure of claim 1, wherein at least one of the first capacitive plate and the second capacitive plate is configured to shield the volume against electric and/or magnetic fields.

11. The enclosure of claim 1, wherein the first and second capacitive plates are shaped as five-sided boxes, as N-sided boxes with N−1 closed sides, or as portions of a sphere.

12. The enclosure of claim 1, wherein the capacitive sensor is configured to cause a specified portion of the circuitry to become inoperable if the capacitive sensor detects the capacitance between the first and second capacitive plates is changed, more than by a threshold amount of change, and other than by the charge source.

13. The enclosure of claim 1, wherein the circuitry and the capacitive sensor are configured not to receive power from outside of the volume.

14. The enclosure of claim 1, wherein the charge source is configured to be powered via an electrical coupling between the charge source and a power node outside the volume, the power node configured to receive power.

15. A method of protecting circuitry from tampering, the method comprising: enclosing, within an inner shield, a volume which contains the circuitry, the inner shield including a charged inner capacitive plate coupled to a charge source within the volume, and capacitive sense vias coupling the inner capacitive plate to a capacitance sensor; enclosing, within an outer shield, the volume and the inner shield, the outer shield including a grounded outer capacitive plate, and ground vias coupling the outer capacitive plate to a ground, the outer shield not touching the inner shield; measuring a capacitance between the inner capacitive plate and the outer capacitive plate using a sensor located within the volume; and operating the circuitry in dependence on the measuring.

16. The method of claim 15, wherein the operating includes causing a specified portion of the circuitry to become inoperable if the capacitive sensor detects the capacitance between the first and second capacitive plates is changed other than by the charge source.

17. The method of claim 16, wherein the causing a specified portion of the circuitry to become inoperable includes one or more of deleting specified data, making specified data unchangeable, or inducing a physically self-destructive event.

18. The method of claim 16, wherein the capacitance being changed other than by the charge source is determined in dependence on a comparison between the capacitance and a threshold.

19. The method of claim 15, wherein a polling frequency of a capacitance between the inner shield and the outer shield is random and/or pseudorandom.

20. The method of claim 15, further comprising shielding the volume against electric and/or magnetic fields using the inner shield and the outer shield.

21. The method of claim 15, further comprising measuring one or more of voltage, temperature, and humidity, and compensating in the measuring step for a measured voltage, temperature, and/or humidity.

22. The method of claim 15, wherein the charge source is powered by a power source outside the volume.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, on lines 2-7, it is unclear what steps have been claimed since the method steps are not clearly recited. Therefore the limitation of claim 23 is indefinite and incomplete.
Searches were performed for claim 23 and no prior art was found to meet the limitations of claim 23. However, this claim is not allowed due to their deficiencies as mentioned in the current office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Elbert et al (Pat# 7,549,064) disclose Secure Circuit Assembly.
Kulpa (Pat# 7,247,791) discloses  Security Barrier For Electronic Circuitry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867